DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 2-10 and 12-20 are objected to because of the following informalities:
For each of the claims 2-10 and 12-20, line 1, change: “[[Claim]] claim”
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 and 12-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 1, the claim recites in the last two lines, “a partially swept leading edge surface… that extends in the streamwise direction between 3% to 15% of a mean camber line at 100% span.”  This limitation is unclear because [0027] of Applicant’s specification defines the mean camber line as being 0% at the leading edge 210 and 100% at the trailing edge 222.  Each spanwise location has a respective mean extends between 3% to 15% of the camber line at 100% span.  At 100% span, the mean camber line is 228d.  As shown in the Figure 4’ below, the surface 239 does not extend between 3% to 15% of the camber line 228d because the surface 239 on Figure below ends at point 246.  Therein, the surface 239 is not located and does not extend between 3% to 15 % of a mean camber line.  The surface 239 ends at 0% of the camber line 228d at 100% span.  Therein it is unclear how the surface 239 extends between 3% to 15% of the camber line 228d at 100% span.  Due to the lack of clarity of the claim, the metes and bounds of the claim cannot be determined, which renders the claim indefinite.  

    PNG
    media_image1.png
    548
    876
    media_image1.png
    Greyscale

Fig. 4’

Claims 6-8 are indefinite for similar reasons as claim 1.  Specifically, regarding claim 6, the claim recites wherein “the partially swept leading edge surface is defined at between 1% to 7% of a mean camber line at 80% span.  From the Figure shown above, at 80% span, the camber line is 228b.  It is unclear how the partially swept leading edge surface 239 is defined between 1% to 7% of the camber line 228b because at 80% span, the leading edge surface 239 is defined by a point “B” located at 0% of the camber line 228b since the camber line extends between the leading edge (i.e., at location “B”) to the trailing edge.  
With regards to claim 7, at 90% span the leading edge surface 239 is defined at a location “C”, which is at 0% of the mean camber line 228c.  It is unclear how the surface 239 can be defined at between 7% to 12.5% of the mean camber line 228c, which is at 90% span.  
With regards to claim 8, as discussed above, the leading edge surface 239 is defined at location “D”, which is at 0% of the mean camber line 228d.  It is unclear how the surface 239 can be defined at between 12.5% to 15% of the mean camber line 228d, which is at 100% span.  
Claim 12 is indefinite for the same reasons set forth in claim 1 above.
Claim 13 is indefinite for the same reasons set forth in claim 6 above.
Claim 14 is indefinite for the same reasons set forth in claim 7 above.
Claim 15 is indefinite for the same reasons set forth in claim 8 above.



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 and 3-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schlüter et al. (U.S. 8,277,187).
Regarding claim 1, Schlüter et al. discloses an impeller (12) associated with a compressor of a gas turbine engine (radial compressor 2, shown in Fig. 1), comprising: a plurality of impeller blades (14), each impeller blade of the plurality of impeller blades having a leading edge (16), a trailing edge (18) opposite the leading edge in a streamwise direction (as shown in Fig. 2A), each impeller blade of the plurality of impeller blades extending in a spanwise direction from a hub (20) at 0% span to a tip (22) at 100% span (as shown in Fig. 2A), each impeller blade of the plurality of impeller blades having a plurality of mean camber lines that each extend from the leading edge 




    PNG
    media_image2.png
    637
    639
    media_image2.png
    Greyscale

Fig. 2A’
Regarding claim 3, Schlüter et al. discloses wherein a blade height of each impeller blade of the plurality of impeller blades is reduced in the spanwise direction along the partially swept leading edge surface compared to a remainder of the impeller blade downstream from the partially swept leading edge surface (as shown in Fig. 2A’ the height of the blade (14) in the partially swept leading edge surface (i.e., region from “1” to “2”) decreases in the direction from location “2” to location “1”).
Regarding claim 4, Schlüter et al. discloses wherein the blade height increases monotonically in the spanwise direction and the streamwise direction along the partially 
Regarding claim 5, Schlüter et al. discloses wherein each impeller blade (14) of the plurality of impeller blades has a first blade height (i.e., the height of the blade at location “1” as shown in Fig. 2A’) in the spanwise direction at the leading edge (16) that is different than a second blade height (height at location “3”) and a third blade height (height at location “2”) each downstream of the leading edge (as shown in Fig. 2A’. each at location “2” and “3” is different from the height at location “1” and locations “2” and “3” are each downstream of the leading edge 16).
Regarding claim 6, Schlüter et al. discloses wherein at 80% of the span downstream of the leading edge, the partially swept leading edge surface is defined at between 1% to 7% of a mean camber line at 80% span (due to the indefiniteness of the limitation as explained in the 112 section above, it is unclear of the meaning of the limitation and therein, as best interpreted, the limitation is interpreted to mean the axial location of 1% to 7% of the removed portion (i.e., with respect to a blade that does not have a partially swept surface) of the camber line at span 80%; since the swept region from “1” to “2” in Fig. 2A’ is continuous with the blade located at 80% span, the leading edge partially swept surface extends between a location of 1% to 7% (i.e., of the removed portion of the camber line at 80% span) in the streamwise direction (i.e., left to right of Figure 2A’) of the camber line at 80% span).
Regarding claim 7, Schlüter et al. discloses wherein at 90% of the span downstream of the leading edge, the partially swept leading edge surface is defined at 
Regarding claim 8, Schlüter et al. discloses wherein at 100% of the span downstream of the leading edge, the partially swept leading edge surface is defined at between 12.5% to 15% of a mean camber line at 100% span (due to the indefiniteness of the limitation as explained in the 112 section above, it is unclear of the meaning of the limitation and therein, as best interpreted, the limitation is interpreted to mean the axial location of 12.5% to 15% of the removed portion (i.e., with respect to a blade that does not have a partially swept surface) of the camber line at span 100%; since the swept region from “1” to “2” in Fig. 2A’ is continuous with the blade located at 100% span, the leading edge partially swept surface extends between a location of 12.5% to 15% (i.e., of the removed portion of the camber line at 100% span) in the streamwise direction (i.e., left to right of Figure 2A’) of the camber line at 100% span).
Regarding claim 9, Schlüter et al. discloses wherein each impeller blade (14) of the plurality of impeller blades has a pressure side opposite a suction side (blade 14 has a pressure side and an opposite suction side spanning between the leading edge 
Regarding claim 10, Schlüter et al. discloses wherein the partially swept leading edge surface (i.e., the surface from location “1” to location “2”) has an elliptical profile (as shown in Fig. 2A’, the curvature of the surface profile is elliptical, wherein the apex of the profile is proximate location “3” and wherein the major axis of the ellipse would span from location “1” to location “2”; the minor axis would span from location “3” to the center of the ellipse).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 11-20 are rejected under 35 U.S.C. 103 as being unpatentable over Schlüter et al. (U.S. 8,277,187) in view of Morgan et al. (US 2018/0135525 A1).
Regarding claim 2, Schlüter et al. does not specifically disclose a plurality of splitter blades and a hub, the plurality of impeller blades coupled to the hub such that a respective one of the plurality of splitter blades is positioned between adjacent ones of the plurality of impeller blades so as to be downstream from the leading edge of the adjacent ones of the plurality of impeller blades.
Morgan et al. teaches of a radial compressor for a gas turbine engine, which is within the same field of endeavor as the claimed invention.  Specifically, Morgan et al. teaches of a compressor impeller with compressor blades (32) and splitter blades (34, as shown in Fig. 3, [0021]).  As shown in Fig. 3, the splitter blades (34) are coupled to the hub of the impeller (30) and the splitter blades (34) are positioned between adjacent compressor blades (32) and the splitter blades (34) are positioned downstream from the leading edge of the impeller blades (32, as shown in Fig. 3, wherein the horizontal arrows indicated the incoming flow direction which contact the leading edge of the blades (32); the leading edge of each of the splitter blades (34) is downstream from the leading edge of the blades (32)).  
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Schlüter et al. in view of Morgan et al. by incorporating a plurality of splitter blades according to the configuration taught in Morgan et al. to the compressor blade impeller (12) disclosed in Schlüter et al. because the splitter blades (34) function to stabilize the air flow exiting the impeller (30), therein 

	Regarding claim 11, Schlüter et al. discloses a radial compressor of a gas turbine engine (radial compressor 2, shown in Fig. 1), comprising: an impeller (12) including a plurality of impeller blades (14), each impeller blade of the plurality of impeller blades having a leading edge (16), a trailing edge (18) opposite the leading edge in a streamwise direction (as shown in Fig. 2A), each impeller blade of the plurality of impeller blades extending in a spanwise direction from a hub (20) at 0% span to a tip (22) at 100% span (as shown in Fig. 2A), with the leading edge including a partially swept leading edge surface defined at 70% span at the leading edge (leading edge 16 includes a partially swept leading edge surface from location “1” to location “2” shown in Fig. 2A’, wherein such region is a portion of a double curved region 26 that extends from the leading edge 16 to the trailing edge 18 (Col. 5, lines 5-10) and can extend 20% of the surface of blade (i.e., radially, Col. 5, lines 65-67).  Since the double curved region 26 which includes the partially swept leading edge surface that can extend from 20%-60% of the surface of the blade from the tip, this signifies that the partially swept surface can be defined from 40%-80% span to the tip of the blade, wherein 70% span is within the span range and therein meets the limitation) that extends to the tip downstream of the leading edge (as shown in Fig. 2A, the surface (i.e., location from “1” to “2”) extends downstream from the leading edge to the tip 22 of the blade 14), and a diffuser downstream of the impeller (diffuser 8 is downstream of the impeller 12, as shown in Fig. 1).

Schlüter et al. does not specifically disclose a plurality of splitter blades coupled to the hub such that a respective one of the plurality of splitter blades is positioned between adjacent ones of the plurality of impeller blades so as to be downstream from the leading edge of the adjacent ones of the plurality of impeller blades.
Morgan et al. teaches of a radial compressor for a gas turbine engine, which is within the same field of endeavor as the claimed invention.  Specifically, Morgan et al. teaches of a compressor impeller with compressor blades (32) and splitter blades (34, as shown in Fig. 3, [0021]).  As shown in Fig. 3, the splitter blades (34) are coupled to the hub of the impeller (30) and the splitter blades (34) are positioned between adjacent compressor blades (32) and the splitter blades (34) are positioned downstream from the leading edge of the impeller blades (32, as shown in Fig. 3, wherein the horizontal arrows indicated the incoming flow direction which contact the leading edge of the blades (32); the leading edge of each of the splitter blades (34) is downstream from the leading edge of the blades (32)).  
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Schlüter et al. in view of Morgan et al. by incorporating a plurality of splitter blades according to the configuration taught in Morgan et al. to the compressor blade impeller (12) disclosed in Schlüter et al. because the splitter blades (34) function to stabilize the air flow exiting the impeller (30), therein 
	Regarding claim 12, the combination of Schlüter et al. and Morgan et al. further discloses each impeller blade of the plurality of impeller blades having a plurality of mean camber lines that each extend from the leading edge to the trailing edge at a respective spanwise location (Schlüter, mean camber lines are imaginary lines that extend from the leading edge 16 to the trailing edge 18, equidistant from the pressure and suction sides of the blade 14), and the partially swept leading edge surface extends in the streamwise direction between 3% to 15% of a mean camber line at 100% span (due to the indefiniteness of the limitation as explained in the 112 section above, it is unclear of the meaning of the limitation and therein, as best interpreted, the limitation is interpreted to mean the axial location of 3% to 15% of the removed portion (i.e., with respect to a blade that does not have a partially swept surface) of the camber line at span 100%; since the swept region from “1” to “2” in Fig. 2A’ is continuous with the tip of the blade located at 100% span, the leading edge partially swept surface extends between a location of 3% to 15% (i.e., of the removed portion of the camber line at 100% span) in the streamwise direction (i.e., left to right of Figure 2A’) of the camber line at 100% span).  
Regarding claim 13, the combination of Schlüter et al. and Morgan et al. further discloses wherein at 80% of the span downstream of the leading edge, the partially swept leading edge surface is defined at between 1% to 7% of a mean camber line at 80% span (due to the indefiniteness of the limitation as explained in the 112 section above, it is unclear of the meaning of the limitation and therein, as best interpreted, the 

Regarding claim 14, the combination of Schlüter et al. and Morgan et al. further discloses wherein at 90% of the span downstream of the leading edge, the partially swept leading edge surface is defined at between 7% to 12.5% of a mean camber line at 90% span (due to the indefiniteness of the limitation as explained in the 112 section above, it is unclear of the meaning of the limitation and therein, as best interpreted, the limitation is interpreted to mean the axial location of 7% to 12.5% of the removed portion (i.e., with respect to a blade that does not have a partially swept surface) of the camber line at span 90%; since the swept region from “1” to “2” in Fig. 2A’ is continuous with the blade located at 90% span, the leading edge partially swept surface extends between a location of 7% to 12.5% (i.e., of the removed portion of the camber line at 90% span) in the streamwise direction (i.e., left to right of Figure 2A’) of the camber line at 90% span).
Regarding claim 15, the combination of Schlüter et al. and Morgan et al. further discloses wherein at 100% of the span downstream of the leading edge, the partially swept leading edge surface is defined at between 12.5% to 15% of a mean camber line at 100% span (due to the indefiniteness of the limitation as explained in the 112 section above, it is unclear of the meaning of the limitation and therein, as best interpreted, the 
Regarding claim 16, the combination of Schlüter et al. and Morgan et al. further discloses wherein the partially swept leading edge surface (Schlüter et al., i.e., the surface from location “1” to location “2”) has an elliptical profile (as shown in Fig. 2A’, the curvature of the surface profile is elliptical, wherein the apex of the profile is proximate location “3” and wherein the major axis of the ellipse would span from location “1” to location “2”; the minor axis would span from location “3” to the center of the ellipse).
Regarding claim 17, the combination of Schlüter et al. and Morgan et al. further discloses wherein a blade height of each impeller blade of the plurality of impeller blades is reduced in the spanwise direction along the partially swept leading edge surface compared to a remainder of the impeller blade downstream from the partially swept leading edge surface (as shown in Fig. 2A’ the height of the blade (14) in the partially swept leading edge surface (i.e., region from “1” to “2”) decreases in the direction from location “2” to location “1”).
Regarding claim 18, the combination of Schlüter et al. and Morgan et al. further discloses wherein the blade height increases monotonically in the spanwise direction 
Regarding claim 19, the combination of Schlüter et al. and Morgan et al. further discloses wherein each impeller blade (14) of the plurality of impeller blades has a first blade height (i.e., the height of the blade at location “1” as shown in Fig. 2A’) in the spanwise direction at the leading edge (16) that is different than a second blade height (height at location “3”) and a third blade height (height at location “2”) each downstream of the leading edge (as shown in Fig. 2A’. each at location “2” and “3” is different from the height at location “1” and locations “2” and “3” are each downstream of the leading edge 16).
Regarding claim 20, the combination of Schlüter et al. and Morgan et al. further discloses wherein each impeller blade (14) of the plurality of impeller blades has a pressure side opposite a suction side (blade 14 has a pressure side and an opposite suction side spanning between the leading edge 16 and the trailing edge 18), and the partially swept leading edge surface (doubled curved region 26, which includes the swept surface from location “1” to location “2”, extends from the leading edge and the trailing edge, Col. 5, lines 7-15) is defined uniformly through both the pressure side and the suction side (there are only two sections along the entire blade 14, wherein the section 28 extends in the same way as doubled curved section 26 along the entire blade, wherein there is a continuous transition between them and therein since double curve section 26 extends along the entire blade from leading edge to trailing edge, the 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC J ZAMORA ALVAREZ whose telephone number is (571)272-7928. The examiner can normally be reached Monday-Friday 7:30 am- 5:00 pm EST alternating Fridays off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, COURTNEY HEINLE can be reached on (571)270-3508. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 
/ERIC J ZAMORA ALVAREZ/Examiner, Art Unit 3745                                                                                                                                                                                                        03/18/2022